Citation Nr: 1045219	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  08-08 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a heart disability, to 
include coronary artery disease.

4.  Entitlement to an initial increased rating for a psychiatric 
disorder, rated 50 percent from September 7, 2004, to April 23, 
2006; 100 percent from April 24, 2006, to June 30, 2006; and 50 
percent since July 1, 2006.  

5.  Entitlement to a total disability rating based on individual 
unemployability due to a service-connected disability (TDIU).




REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to 
September 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
from a July 2007 decision of a Department of Veterans Affairs 
(VA) Regional Office (RO), which granted service connection and 
assigned a 30 percent rating for psychiatric disorder.  A 
February 2008 statement of the case granted a 50 percent rating, 
effective September 7, 2004, to April 23, 2006; a temporary total 
disability rating based on hospitalization from April 24, 2006, 
to June 30, 2006; and a 50 percent rating, effective July 1, 
2006.  However, as those awards did not represent a complete 
grant of the benefits sought on appeal, the Veteran's PTSD claim 
remained before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

A July 2008 rating decision declined to reopen the Veteran's 
previously denied claim for service connection for hypertension 
(claimed as a heart condition with hypertension).  That claim was 
later merged on appeal with the Veteran's initial increased 
rating claim and the Board assumed jurisdiction over both issues.  
In June 2009, the Veteran was afforded a videoconference hearing 
before the undersigned Veterans Law Judge.

The Board acknowledges that the RO framed the first two issues on 
appeal as a single new and material evidence claim for a heart 
condition.  However, the record shows that the heart problems for 
which the Veteran is seeking service connection essentially 
consist of hypertension and coronary artery disease, which have 
been separately diagnosed.  While the RO issued prior final 
decisions denying the Veteran's claim for hypertension, those 
decisions did not address whether service connection was 
warranted for coronary artery disease or for any other diagnosed 
heart disability.  VA's governing laws and regulations provide 
that claims based upon distinctly diagnosed diseases or injuries 
should be considered distinct claims for the purposes of 
38 U.S.C.A. § 7104(b); Boggs v. Peake, 520 F.3d. 1330, 1336 (Fed. 
Cir. 2008).  Accordingly, the Board finds that the issue of 
hypertension is more accurately characterized as a new and 
material evidence claim, whereas the issue of a heart disability, 
to include coronary artery disease, is best framed as a separate 
issue of service connection, warranting a de novo review without 
regard to finality, as shown on the title page of this decision.

The issues of service connection for hypertension and a heart 
disability, to include coronary artery disease, and for an 
initial increased rating for a psychiatric disorder and a TDIU 
are REMANDED to the RO via the Appeals Management Center in 
Washington, D.C.



FINDINGS OF FACT

1.  Rating decisions dated in June 1980 and February 1991 denied 
and denied to reopen the Veteran's claim for hypertension.  The 
Veteran did not file a timely appeal of either decision.

2.  The evidence received subsequent to the last final denial of 
the Veteran's hypertension claim is new, and is also material 
because it raises a reasonable possibility of substantiating that 
claim.


CONCLUSIONS OF LAW

1.  The June 1980 and February 1991 RO decisions that denied and 
declined to reopen the Veteran's claim for service connection for 
hypertension are final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302, 20.1103 (2010).

2.  New and material evidence has been received to reopen a claim 
for service connection for hypertension.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In a July 2008 rating decision, the RO declined to reopen the 
Veteran's previously denied claim for service connection for 
hypertension.  Because the RO declined to reopen the Veteran's 
claim, the Board must consider the question of whether new and 
material evidence has been received to reopen that claim because 
it goes to the Board's jurisdiction to reach the underlying claim 
and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end.  Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In a June 1980 rating decision, the RO denied service connection 
for hypertension.  The Veteran did not perfect a timely appeal of 
that decision.  Thereafter, in January 1991, he submitted a new 
claim for service connection for hypertension, which the RO 
construed as an application to reopen his previously denied 
claim.  That claim was denied in a February 1991 rating decision, 
to which the Veteran did not perfect an appeal.  

A finally adjudicated claim is an application that has been 
allowed or disallowed by the agency of original jurisdiction, the 
action having become final by the expiration of one year after 
the date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2010).  
Thus, the June 1980 and February 1991 decisions, which denied and 
declined to reopen the Veteran's claim for service connection for 
hypertension, became final because the Veteran did not file 
timely appeals.

The Veteran's service connection claim may be reopened if new and 
material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 
140 (1991).  Under the applicable provisions, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with the previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2010).  In determining whether evidence is new and 
material, the credibility of the new evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the June 1980 rating 
decision included lay statements from the Veteran, in which he 
essentially reported a history of hypertension that had begun in 
service, and report of a May 1967 entrance examination, in which 
his blood pressure was measured as 120/70, which was considered 
normal.  Additional evidence included service medical records, 
which were negative for any complaints or clinical findings of 
heart problems, and an August 1969 separation examination report 
indicating that the Veteran's blood pressure had been assessed as 
125/88, which was elevated but not considered disabling under VA 
standards.  Parenthetically, the Board notes that, for VA 
purposes, hypertension means that the diastolic pressure is 
predominantly 90 or greater, and isolated systolic hypertension 
means that the systolic pressure is predominantly 160 or greater 
with a diastolic pressure of less than 90.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2010).

Also of record at the time of the first RO rating decision were 
VA medical reports showing that the Veteran had been diagnosed 
with hypertension in May 1977.  Based on those medical reports 
and the other lay and clinical evidence then of record, the RO 
determined that the Veteran's hypertension had not manifested in 
service or within the presumptive period thereafter and, thus, 
denied his claim for service connection.  

The Veteran made an attempt to reopen his hypertension claim in 
January 1991.  However, he did not submit any additional evidence 
showing that he suffered from hypertension or other heart 
problems that had been caused or aggravated by his military 
service.  Consequently, the RO declined to reopen his previously 
denied claim.  

The record thereafter shows that the Veteran was granted service 
connection for PTSD, effective September 7, 2004.  He 
subsequently filed a new application to reopen his hypertension 
claim in which he asserted that this condition was related to his 
service-connected psychiatric disorder.  Specifically, the 
Veteran contended that he had suffered a myocardial infarction in 
1988 and had since required continuous treatment for heart 
problems, which were aggravated by the stress and anger 
associated with his PTSD.  

To further support his claim, the Veteran submitted VA medical 
records, which were not before the RO at the time of the last 
adjudication, showing treatment for multiple cardiovascular and 
psychiatric disorders, including hypertension, coronary artery 
disease, PTSD, and depression.  He also submitted a copy of a 
February 1993 Social Security Administration (SSA) decision, 
which granted him disability benefits, effective June 1990, based 
upon his inability to work due to chest pain and related heart 
problems.  Significantly, that SSA decision indicated that 
physical limitations associated with the Veteran's heart problems 
had caused him to develop depression.  

The Board finds that the newly received medical records, showing 
concurrent treatment for cardiovascular and mental health 
problems, combined with the SSA decision, lay statements, and 
testimony relating his hypertension and other heart conditions to 
service-connected psychiatric disorder, are both new and 
material.  That newly submitted clinical and lay evidence was not 
previously considered by agency decision makers, is not 
cumulative or redundant, relates to unestablished facts necessary 
to substantiate the claim, and raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.303 (2010).  
Specifically, that new evidence supports a new theory of 
entitlement for service connection for hypertension, to include 
as secondary to his service-connected PTSD, which was not 
addressed at the time of the last final decision.  Bingham v. 
Principi, 421 F.3d 1346 (Fed. Cir. 2005); Robinson v. Mansfield, 
21 Vet. App. 545 (2008); Roebuck v. Nicholson 20 Vet. App. 307 
(2006).  Moreover, that new evidence is presumed credible for the 
purpose of determining whether it is material to the Veteran's 
claim.

New evidence is sufficient to reopen a claim if it contributes to 
a more complete picture of the circumstances surrounding the 
origin of a Veteran's disability, even where it may not convince 
the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  Here, the new evidence submitted in support of the 
Veteran's claim for service connection relates to previously 
unestablished facts and includes competent evidence tending to 
show that he suffers from hypertension that is related to his 
service-connected psychiatric disorder or is otherwise related to 
service.  Therefore, the Board finds that new evidence, when 
presumed credible for the purpose of determining whether it is 
material, is material.  Accordingly, the Veteran's claim for 
service connection for hypertension is reopened.  To that extent 
only, the appeal is allowed.


ORDER

New and material evidence has been submitted to reopen the claim 
of entitlement to service connection for hypertension.  To that 
extent only, the appeal is granted.


REMAND

Although the Board regrets the additional delay, further 
development is needed prior to the disposition of the Veteran's 
newly reopened claim for service connection for hypertension, and 
his claims for service connection for a heart disability, to 
include coronary artery disease; an initial increased rating for 
PTSD; and a TDIU.  

The Veteran, in written statements and testimony before the 
Board, contends that his hypertension and coronary artery disease 
were caused or aggravated by his service-connected PTSD, or are 
otherwise related to his military service.  In support of his 
claims, the Veteran has submitted VA medical records, showing 
ongoing treatment for cardiovascular and psychiatric problems, 
and a copy of a February 1993 SSA decision, indicating that his 
heart problems are productive of physical limitations that have 
resulted in depression.  Additionally, the Veteran testified at 
his June 2009 videoconference hearing that a VA treating provider 
had recently told him that the stress associated with his PTSD 
contributed to his heart problems.  

The Board is required to consider all theories of entitlement 
raised either by the claimant or by the evidence of record as 
part of the non-adversarial administrative adjudication process.  
Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  In light 
of the Veteran's statements and the other evidence suggesting a 
possible nexus between his cardiovascular and psychiatric 
problems, the Board must consider whether service connection for 
hypertension and a heart disability, to include coronary artery 
disease, is warranted both on a direct basis and as secondary to 
his service-connected psychiatric disorder.

The Board recognizes that the February 1993 SSA decision maker 
effectively related the Veteran's heart problems to the symptoms 
of depression that are encompassed in his service-connected 
psychiatric disorder.  However, the Board is not bound by 
determination of other agencies such as the SSA, but instead is 
bound by the regulations and other legal authority promulgated by 
VA.  38 U.S.C.A. § 7104(c) (West 2002).  In this case, the Board 
considers the SSA decision maker's finding to be of limited 
probative value as it was not based on a clinical nexus opinion 
or otherwise supported by a rationale.  Sklar v. Brown, 5 Vet. 
App. 140 (1993).  Nor was that SSA determination predicated on a 
review of the pertinent evidence of record, which further limits 
its probative value.  To ensure a thorough examination and 
evaluation, the Veteran's disability must be viewed in relation 
to its history.  38 C.F.R. §  4.1 (2010).  Accordingly, the Board 
finds that the SSA decision, standing alone, is too speculative 
to warrant a grant of service connection for hypertension or any 
other diagnosed heart disability.   Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992). 

Additionally, the Board acknowledges that the Veteran is 
competent to report that his treating provider told him that his 
heart problems are related to his service-connected PTSD.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, 
no written opinion from that treating provider has yet been 
associated with the claims folder and, thus, it remains unclear 
whether any such opinion was based on a review of the pertinent 
evidence of record or supported by an adequate rationale.  
38 C.F.R. §  4.1 (2010); Sklar v. Brown, 5 Vet. App. 140 (1993).  
Accordingly, the Board finds that Veteran's account of his VA 
treating provider's findings is also an insufficient basis upon 
which to grant service connection.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette 
v. Brown, 8 Vet. App. 69 (1995).  In a claim for service 
connection, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits still triggers the duty to assist if it indicates that the 
Veteran's condition may be associated with service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) 
presents a low threshold for requirement that evidence indicate 
that claimed disability may be associated with in-service 
injuries for purposes of obtaining VA examination).

The Veteran has not yet been afforded a VA examination to address 
the etiology of his currently diagnosed hypertension and coronary 
artery disease.  Nor has he undergone a VA etiological 
examinations with respect to any other heart disability.  In 
light of the foregoing, the Board finds that, on remand, he 
should undergo a VA examination to determine whether any of his 
current heart problems are related to his service-connected 
psychiatric disorder or to any other aspect of his military 
service.

A new VA examination is also warranted with respect to the 
Veteran's claim for an initial increased rating for his 
psychiatric disorder.  The Veteran contends that his PTSD and 
related mental health problems have effectively worsened since 
his most recent VA examinations in January 2008 and July 2008.  

At the time of his January 2008 examination, the Veteran reported 
that he had been hospitalized the previous year for PTSD and 
related symptoms.  He stated that while he continued to 
experience occasional nightmares, intrusive thoughts, and self-
isolating tendencies, he did not currently require any 
psychiatric treatment.  On mental status evaluation, the Veteran 
displayed a depressed and dysphoric mood but did not exhibit any 
memory problems or other cognitive impairment.  Nor did he report 
any suicidal or homicidal ideations.  Based on the results of the 
examination, the VA examiner determined that the Veteran met the 
criteria for chronic PTSD in accordance with the American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (1994) (DSM-IV).  Additionally, 
that examiner noted that, while the Veteran's psychiatric 
symptoms were productive of moderate occupational and social 
impairment, they did not preclude employment. 

On follow-up VA examination in July 2008, the Veteran reported 
that his symptoms were essentially unchanged from January, but 
noted that he had recently begun to seek mental health treatment.  
He emphasized that he was experiencing acute insomnia, which 
prevented him from getting more than four hours of sleep each 
night.  The Veteran also stated that, apart from eating out and 
shopping once per month, he stayed at home alone and did not 
visit with anyone.  His mental status examination revealed a 
dysphoric mood, blunted affect, and "somewhat limited" insight, 
but was otherwise negative for any cognitive or emotional 
abnormalities.  Based on those clinical findings, the VA examiner 
determined that the Veteran continued to meet the DSM-IV criteria 
for chronic PTSD and assigned a Global Assessment and Functioning 
(GAF) score of 53.  Despite that relatively low GAF score, the VA 
examiner determined that the Veteran's symptoms were mild to 
moderate in nature and neither precluded employment nor 
substantially limited his daily living activities.  Additionally, 
the VA examiner observed that, while the Veteran's psychiatric 
symptoms suggested he might have depression as well as PTSD, his 
current mental health treatment regimen was adequate and he was 
unlikely to experience a marked decline in the coming year.

Notwithstanding the July 2008 VA examiner's findings, the 
subsequent clinical evidence of record suggests that the 
Veteran's overall psychiatric impairment did, in fact, worsen 
over the following year.  Specifically, VA treatment records 
dated from August 2008 to February 2009 show significant 
cognitive impairment consistent with a diagnosis of vascular 
dementia, while his GAF scores during that period range from 50 
to 51.  

The record thereafter shows that, at the June 2009 
videoconference hearing, the Veteran indicated that, despite 
ongoing VA treatment, his service-connected psychiatric disorder 
was becoming progressively more severe.  Specifically, he 
testified that his mental health symptoms now included visual 
hallucinations and severe depression.  Additionally, he indicated 
that his psychiatric disorder, in tandem with his heart problems, 
prevented him from working and engaging in any activities apart 
from attending church and going to the store.  The Veteran 
further stated that the only individual with whom he maintained 
contact was his brother, who was also his pastor.  The Board 
observes that his brother has submitted a written statement 
indicating that Veteran is functionally illiterate and has been 
unable to work for many years due to his physical and psychiatric 
problems.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  When available evidence is too old for an 
adequate evaluation of the Veteran's current condition, VA's duty 
to assist includes providing a new examination.  Weggenmann v. 
Brown, 5 Vet. App. 281 (1993).  

Here, the Veteran's July 2008 VA examination is somewhat stale 
and he has submitted evidence indicating that his PTSD and 
related psychiatric problems have worsened since the date of that 
examination.  Because there may have been a significant change in 
the Veteran's condition, the Board finds that a new examination 
is necessary to fully and fairly assess the merits of his claim.  
38 U.S.C.A. § 5103A(d) (West 2002).  Moreover, that new VA 
examination and opinion should include a review of all pertinent 
evidence in the Veteran's claims folder.  38 C.F.R. § 4.1 (2010).  
Furthermore, in light of the aforementioned evidence, that 
examination should include specific findings regarding the impact 
of the Veteran's service-connected psychiatric disorder on his 
occupational and social functioning.  

Additionally, VA medical records appear to be outstanding.  The 
Veteran testified at his June 2009 Board hearing that he was 
currently receiving treatment for cardiovascular and psychiatric 
problems and that his VA treating provider had recently told him 
that his heart disease was related to his PTSD.  However, no VA 
medical records dated after February 2009 have yet been 
associated with the claims folder.  As it appears from the 
Veteran's statements that there may be subsequent VA medical 
records containing information pertinent to his heart and 
psychiatric claims, the Board finds that efforts to obtain such 
records should be made on remand.  38 C.F.R. § 3.159(c)(2) 
(2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Next, with respect to the Veteran's TDIU claim, the Board notes 
that total disability will be considered to exist where there is 
impairment of mind or body sufficient to render it impossible for 
the average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340 (2010).  Total disability ratings for 
compensation may be assigned where the schedular rating is less 
than total when the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one such 
disability, the disability shall be ratable at 60 percent or 
more, and if there are two or more disabilities, there shall be 
at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16(a) (2010).

It is the established policy of VA that all Veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated totally 
disabled.  Therefore, rating boards should submit to the 
Director, Compensation and Pension Service, for extra-schedular 
consideration all cases of Veterans who are unemployable by 
reason of service-connected disabilities, but who fail to meet 
the percentage standards set forth in 38 C.F.R. § 4.16(a).  The 
rating board will include a full statement as to the Veteran's 
service-connected disabilities, employment history, educational 
and vocational attainment and all other factors having a bearing 
on the issue.  38 C.F.R. § 4.16(b) (2010).

If the schedular rating is less than 100 percent, the issue of 
unemployability must be determined without regard to the 
advancing age of the Veteran.  38 C.F.R. §§ 3.341(a); 4.19 
(2010).  Factors to be considered are the Veteran's education, 
employment history, and vocational attainment.  Ferraro v. 
Derwinski, 1 Vet. App. 326 (1991).

Here, the Veteran is in receipt of a 50 percent disability rating 
for a psychiatric disorder and 0 percent ratings for residuals of 
a shrapnel head wound and malaria.  Thus, the percentage criteria 
of 38 C.F.R. § 4.16(a) have not yet been met.  Nevertheless, VA 
must still consider whether the Veteran is unable to secure or 
follow a substantially gainful occupation as a result of his 
service- connected disabilities. 

At the outset, the Board notes that, after the RO issued its July 
2008 rating decision denying the Veteran's TDIU claim, he 
testified at the June 2009 Board hearing that his service-
connected PTSD, in combination with the hypertension and other 
heart problems for which he is seeking service connection, 
rendered him unemployable.  The Board finds that the Veteran's 
testimony constituted a timely notice of disagreement with the 
July 2008 rating decision.  Tomlin v. Brown, 5 Vet. App. 355 
(1993) (a statement made during a personal hearing, when later 
reduced to writing in a transcript, constitutes a written notice 
of disagreement within the meaning of 38 U.S.C.A. § 7105).

Where a notice of disagreement has been timely filed with regard 
to an issue, and a statement of the case has not been issued, the 
appropriate Board action is to remand the issue for issuance of a 
statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999).  In this case, however, the Board notes that the 
Veteran's TDIU claim is inextricably intertwined with his pending 
service connection and initial increased rating claims as the 
outcome of those pending claims may have bearing on whether the 
criteria of 38 C.F.R. § 4.16(a) are met.  Accordingly, 
consideration of the Veteran's TDIU claim must be deferred until 
the RO adjudicates, in the first instance, his pending service 
connection and increased rating claims.  Harris v. Derwinski, 1 
Vet. App. 180 (1991).  Thereafter, if the Veteran's TDIU claim 
remains denied, the RO should issue a statement of the case with 
respect to that issue that informs the Veteran of his appeal 
rights.

Finally, while cognizant that the January 2008 and July 2009 VA 
examiners opined that the Veteran's psychiatric disorder did not 
preclude employment, those examiners did not address the impact 
of his other service-connected disabilities on his ability to 
work.  The Veteran has not yet undergone a VA examination that 
specifically addressed his TDIU claim.  Accordingly, the Board 
finds that, on remand, he should be afforded a VA examination and 
opinion to ascertain the impact of his service-connected PTSD, 
shrapnel head wound, and malaria residuals on his 
unemployability.  Moreover, if the VA examiner determines that 
the Veteran has hypertension or any other heart disability that 
is related to any aspect of his military service, the impact of 
that condition or conditions on his unemployability should also 
be addressed.  Friscia v. Brown, 7 Vet. App. 294 (1995) (VA has a 
duty to supplement the record by obtaining an examination that 
includes an opinion as to the effect of the Veteran's service-
connected disabilities on his ability to secure or follow a 
substantially gainful occupation).  

Accordingly, the case is REMANDED for the following actions:

1  Obtain and associate with the claims folder 
all medical records from the Central Arkansas 
Veterans Healthcare System, dated from March 
2009 to the present.

2.  After the above development has been 
completed, schedule the Veteran for a VA 
examination with an appropriate specialist to 
assess the nature and etiology of any current 
hypertension, coronary artery disease, or other 
heart disability.  The claims folder should be 
reviewed by the examiner, and the examination 
report should note that review.  The VA examiner 
should provide a rationale for the opinion and 
reconcile it with all pertinent evidence of 
record, including (1) the Veteran's service 
medical records, which were negative for any 
complaints or clinical findings of heart problems 
but showed elevated blood pressure on separation, 
and (2) his VA medical records, which show that 
he was diagnosed with hypertension in May 1977 
and has subsequently received ongoing treatment 
for that condition and coronary artery disease, 
and for PTSD, depression, and related mental 
health problems.  Additionally, the VA examiner 
should consider the February 1993 SSA decision, 
indicating that the physical limitations 
associated with the Veteran's heart problems 
caused him to develop depression.  The VA 
examiner should also consider the Veteran's 
statements regarding a continuity of 
symptomatology of cardiovascular problems since 
service and his assertions that his hypertension 
and coronary artery disease were caused or 
aggravated by his service-connected psychiatric 
disorder.  Dalton v. Nicholson, 21 Vet. App. 23 
(2007).  Specifically, the examiner should 
address the following: 

a)  State whether it is at least as likely 
as not (50 percent probability or greater) 
that the Veteran's currently diagnosed 
hypertension is due to or the result of 
the his service-connected psychiatric 
disorder.

b)  State whether it is at least as likely 
as not (50 percent probability or greater) 
that the Veteran's hypertension has been 
aggravated (permanently increased in 
severity beyond the natural progress of 
the disease) by his service- connected 
psychiatric disorder.

c)  State whether it is at least as likely 
as not (50 percent probability or greater) 
that the Veteran's currently diagnosed 
coronary artery disease is due to or the 
result of the his service-connected 
psychiatric disorder.

d)  State whether it is at least as likely 
as not (50 percent probability or greater) 
that his coronary artery disease has been 
aggravated (permanently increased in 
severity beyond the natural progress of 
the disease) by his service- connected 
psychiatric disorder.

e)  State whether it is as likely as not 
(50 percent probability or greater) that 
any hypertension, coronary artery disease, 
or heart disability is otherwise related 
to his period of active service.

3.  Schedule the Veteran for a VA examination to 
determine the current severity of his service-
connected psychiatric disorder.  The claims 
folder should be reviewed by the examiner, and 
the examination report should note that review.  
The examiner should provide a complete rationale 
for all conclusions reached and should discuss 
those findings in relation to the pertinent 
evidence of record, including the Veteran's VA 
medical records, showing he has received ongoing 
treatment PTSD, depression, and related mental 
health problems; and the January 2008 and July 
2008 VA psychiatric examination reports, showing 
mild to moderate chronic PTSD, with depression, 
which were not found to substantially interfere 
with employment or daily living activities.  The 
examiner should also consider the Veteran's 
subsequent VA medical records and Travel Board 
hearing testimony, which suggest that his 
psychiatric disorder has worsened since his July 
2008 VA examination and is productive of 
significant cognitive impairment, visual 
hallucinations, and severe depression.  The 
examiner should provide a full multi-axial 
diagnosis pursuant to DSM-IV, to include a GAF 
score.  All signs and symptoms of any psychiatric 
disorder should be reported in detail.  The 
examiner should also describe the overall impact 
of the Veteran's psychiatric problems on his 
occupational and social functioning.  

4.  Schedule the Veteran for a VA examination to 
evaluate the impact of his service-connected 
disabilities on his employability.  The claims 
folder must be reviewed by the examiner in 
conjunction with the examination and the review 
should be noted in the examination report.  
Specifically, the examiner should address the 
following: 

a)  State whether the Veteran's service-
connected psychiatric disorder, shrapnel 
head wound, and malaria residuals, without 
consideration of his non-service- 
connected disabilities, render him unable 
to secure or follow a substantially 
gainful occupation.  

b)  If the VA cardiovascular examiner 
finds that one or more of the heart 
conditions for which the Veteran is 
claiming service connection (hypertension, 
coronary artery disease, or other heart 
disability) is related to his service-
connected psychiatric disorder, or to any 
other aspect of his military service, 
state whether that heart condition or 
conditions, in connection with his 
service-connected psychiatric disorder, 
shrapnel head wound, and malaria 
residuals, but without consideration of 
any nonservice- connected disabilities, 
renders him unable to secure or follow a 
substantially gainful occupation.

5.  Then, readjudicate the Veteran's claims.  If 
the Veteran's TDIU claim remains denied, issue a 
statement of the case which addresses that issue 
and informs the Veteran of his appeal rights.  If 
any other aspect of the decision remains adverse 
to the Veteran, issue a supplemental statement of 
the case.  Allow the appropriate time for 
response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


